FILED
                             NOT FOR PUBLICATION                            NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-10643

                Plaintiff - Appellee,            D.C. No. 2:11-cr-00159-NVW

  v.
                                                 MEMORANDUM *
JOSE DIAZ-HERNANDEZ,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                     Joseph M. Hood, District Judge, Presiding **

                           Submitted November 13, 2012 ***

Before:         CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Jose Diaz-Hernandez appeals from his guilty-plea conviction and 51-month

sentence for reentry of a removed alien, in violation of 8 U.S.C. § 1326. Pursuant

to Anders v. California, 386 U.S. 738 (1967), Diaz-Hernandez’s counsel has filed a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
             The Honorable Joseph M. Hood, Senior United States District Judge
for the Eastern District of Kentucky, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided Diaz-Hernandez the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                    11-10643